UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,
i,

DEC 0 5 2019

of

14-CR-783 (AJN) wa
Roderick Hernandez, ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

The Court hereby schedules a status conference in the above captioned-matter for
Wednesday December 11, 2019 at 4:00 p.m. The conference will be held in Courtroom 11B of
the Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York, NY 10007. By December
10, 2019, the parties should submit a joint letter proposing dates for a hearing on Defendant’s

alleged violations of supervised release, as well as any additional next steps in this matter.

Y ALISON J. NATHAN
United States District Judge

SO ORDERED.

Dated: December 5 , 2019
New York, New York

 

 
